Citation Nr: 0336525	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  02-17 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for major depression with 
psychotic features and personality disorder.  






ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel









INTRODUCTION

The veteran served on active duty from May 1985 to May 1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.




REMAND

The veteran claims that his major depression with psychotic 
features had its onset during his period of service.  The 
Board notes that diagnoses of personality disorder with 
maladjustment and situational depression were noted in 
service.  To date, the veteran has not undergone a VA 
examination.  He currently is incarcerated and thus was 
unable to appear for his personal hearing scheduled for 
December 2002.  

The Veterans Claims Assistance Act (VCAA) includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b).  In 
addition, the provisions define the obligation of VA with 
respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c).  The revised duty to assist requires VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim, make reasonable 
efforts to obtain relevant records adequately identified and 
authorized by the claimant, notify the claimant of the 
efforts taken to obtain those records, describe further 
action to be taken by VA, and make continued efforts to 
obtain records from a federal government department or agency 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  See 38 C.F.R § 3.159(c).  

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d (Fed. Cir. 2003), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
As such, the Federal Circuit reached a conclusion similar to 
the one reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit found that the 30-day response period 
provided in § 3.159(b)(1) was misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  As this 
case is being remanded for other reasons, the RO must take 
this opportunity to allow the veteran the appropriate time 
period in which to reply.  

Therefore, in light of the above, the Board hereby remands 
for the following directives:

1.  In a letter, the RO should notify the 
veteran of the new provisions of the 
VCAA, inform him of his right to submit 
new evidence, describe the type of 
evidence needed to substantiate his 
claim, and provide a discussion of the 
relative duties of the VA and the veteran 
in obtaining relevant evidence.  In 
issuing this letter, the RO must review 
the claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the Federal Circuit's 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002).  

2.  The RO should use available resources 
to schedule the veteran for a psychiatric 
examination.  The veteran's claims file, 
or copies of the data therein, must be 
made available to the examiner in 
conjunction with the requested review.  
The examiner should provide an opinion by 
as to whether it is at least as likely as 
not that the veteran's current 
psychiatric disability is related to his 
psychiatric complaints in service-in 
particular the diagnosis of situational 
depression.  The examiner should provide 
a complete rationale for any conclusion 
reached.  

3.  The RO should then review the 
veteran's claim.  All pertinent law and 
regulations should be considered.  If the 
veteran's claim remains denied, he should 
be provided with a supplemental statement 
of the case, which should include, but 
not be limited to, any additional 
pertinent law and regulations and a 
complete discussion of the action taken 
on the veteran's claim.  Applicable 
response time should be allowed

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The case should then be returned to the Board, if in order 
and in compliance with customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




